Title: From James Madison to Samuel Cabot, 24 April 1802
From: Madison, James
To: Cabot, Samuel


Sir,
Department of State April 24. 1802.
I have received your letter of the 9th. of this Month, and also a communication from the American Commissioners appointed under the 7th. Article of the British Treaty to which it alludes.
It is not observed that any substantial difference existed between the appointment of Commercial Agent and that of Assessor to the Board under that article. The former seems to have been created and a Salary annexed to it by this Government, before the Board was organized, and consequently before the system of practice for its proceedings was fixed by itself. The appointment of Assessors, and yourself as one of them coinciding with the purpose of your appointment in the former character they became blended in you. Thus therefore you received the annual Salary from the American Government, whilst the efficient Office which you executed was derived from the Board. By this statement (which is not so strictly confided in as to exclude correction) it is not intended to disavow the services you rendered occasionally, which strictly considered and as generally practised, fell within the line of duties ascribed to the other Agency in London, relative to spoliations. But it did not appear to admit of doubt, that if any separate functions are connected with the Commercial Agency as distinguished from the Office of Assessor to the Board, they might be conveniently united with the other Agency, and in fact they were, if they existed, committed to Mr. Erving.
The representation by the American Commissioners of the utility of your past services as Assessor, and of your capacity to render them in future in a manner not to [be] expected from others has been duly considered by the President. In forming his determination two reflections have arisen upon it. 1st. that there may be an infraction of principle involved in the grant of a Salary by one party to a person assigned to act as an Assessor which is synonimous with an Arbitrator between litigant parties, unless the grant be known and assented to by the other party. 2d. that half of Mr. Ervings compensation of two thousand Dollars having been intended as a remuneration for his services in connection with the Board, and therefore suspended till its recommencement, it would be necessary in order that the former expense of the Board might in this respect not be exceeded, to deduct $1000 from the Salary of $2,500 formerly allowed to you.
Upon the whole therefore the President has agreed that you may receive the annual compensation of $1500 as an inducement to continue to execute the Office of Assessor under the Board, to commence from your embarkation for London; provided that if on communicating the circumstance of the Salary to the Board of Commissioners, the British Commissioners should disapprove of it, you shall receive from the United States no more than the expenses of your passage to and from London, estimating each passage at a Quarters Salary.
Your accounts have passed from this Department to the Treasury, where they are or will be finally settled. I am very respectfully Sir, Your most obt. servant,
James Madison
 

   
   RC (MHi); letterbook copy (DNA: RG 59, IC, vol. 1). RC in a clerk’s hand, signed by JM.



   
   Christopher Gore and William Pinkney to JM, 17 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:473–74).


